USCA4 Appeal: 20-7776      Doc: 27         Filed: 12/16/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-7776


        LEE E. STEPHENS, JR.,

                            Petitioner - Appellant,

                     v.

        STEPHEN T. MOYER, Maryland Secretary of the Public Safety & Correctional
        Services; DAYENA CORCORAN, Maryland Commissioner of Correction; BRIAN
        E. FROSH, Maryland Attorney General; MIKE CARPENTER; TERRY ROYAL,
        Warden of the Oklahoma State Penitentiary,

                            Respondents - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Richard D. Bennett, Senior District Judge. (1:18-cv-00493-RDB)


        Submitted: August 5, 2022                                   Decided: December 16, 2022


        Before HARRIS and RUSHING, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Monte S. Frenkel, Isley Markman Gostin, Derek Allen Paterson Woodman,
        WILMERHALE LLP, Washington, D.C., for Appellant.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-7776         Doc: 27      Filed: 12/16/2022      Pg: 2 of 2




        PER CURIAM:

               Lee E. Stephens, Jr., seeks to appeal the district court’s order denying relief on his

        28 U.S.C. § 2254 petition. The order is not appealable unless a circuit justice or judge

        issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of

        appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the petition states a debatable claim of the denial of a constitutional

        right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529

        U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Stephens has not

        made the requisite showing. Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2